The appeal is reinstated upon the motion of the appellant, accompanied by sufficient bond.
The State's testimony is in substance this: An automobile occupied by the appellant and Luke Cox was driven in the sight of the officers for some distance and stopped at a pool of water on the premises of Mr. Rice. One of the parties hollered to Rice and asked if they could get some water. Instead of getting water, they proceeded to empty a number of gallons of whisky on the ground and into the water. They were apprehended while in the act of emptying the cans of whisky. The appellant was engaged in that enterprise. The whisky was in ten-gallon cans, and in the car were a number of empty fruit jars. The car belonged to the appellant.
The court defined possession and that whisky was a known intoxicant. He also charged the substance of Art. 671, P. C., 1925, making the possession of more than one quart of intoxicating liquor prima facie evidence of its possession for the purpose of sale. Objections of a very general nature were addressed to the verbiage of the charge upon the subjects mentioned, but a discussion of them in *Page 544 
detail is not deemed necessary. Suffice it to say that none of the objections are regarded as tenable. There are no bills of exceptions complaining of the rulings of the court save the criticism to the charge mentioned. In the motion for new trial there are some complaints of the refusal to receive evidence, but in the absence of bills of exceptions preserved to the rulings of the court, complaints of the receipt or rejection of evidence cannot be reviewed. The motion for new trial cannot be made a substitute for a bill of exceptions. See Vernon's Tex. Ann. C. C. P., 1925, Vol. 2, p. 362, Art. 667, note 22; Anderson v. State, 95 Tex.Crim. Rep., and other cases collated. The evidence is quite sufficient, we think, to support the finding of the jury that the liquid was whisky.
Affirmed.
                    ON MOTION FOR REHEARING.